Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Allowable Subject Matter
Claims 1 – 20 are allowed.
Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance.
The claimed invention is directed to perform multi-task sensor fusion using LIDAR point clouds to generate an image of the environment surrounding an autonomous vehicle. The system uses a machine learned backbone model which groups relevant feature crops to generate depth completion maps using a sequence of processing steps.
	Prior art Huval (US Patent Pub. No. 2019/0243372 A1) discloses a method for calculating nominal paths for lanes within a geographic region includes: serving a digital frame of a road segment to an annotation portal; at the annotation portal, receiving insertion of a lane marker label, for a lane marker represented in the digital frame, over the digital frame; calculating a nominal path over the road segment and defining a virtual simulator environment for the road segment based on the lane marker label; during a simulation, traversing the virtual road vehicle along the nominal path within the virtual simulator environment and scanning the virtual simulator environment for collisions between the virtual road vehicle and virtual objects within the virtual simulator environment; and, in response to absence of a collision between the virtual road vehicle and virtual objects in the virtual simulator environment, updating a navigation map for the road segment with the nominal path.
	Prior art Kungaspunta (US Patent Pub. No. 2019/0272446 A1) teaches a system configured to automatically create training datasets for training a segmentation model to recognize features such as lanes on a road. The system may receive sensor data representative of a portion of an environment and map data from a map data store including existing map data for the portion of the environment that includes features present in that portion of the environment. The system may project or overlay the features onto the sensor data to create training datasets for training the segmentation model, which may be a neural network. The training datasets may be communicated to the segmentation model to train the segmentation model to segment data associated with similar features present in different sensor data. The trained segmentation model may be used to update the map data store, and may be used to segment sensor data obtained from other portions of the environment, such as portions not previously mapped.
	Prior art Singhal (US Patent Pub. No. 2018/0141562 A1) teaches systems of an electrical vehicle and the operations thereof used to select autonomous vehicle operations, including acceleration rate, deceleration rate, steering angle, and inter-vehicle spacing.
	However, Huval does not, either alone or in combination with Kungaspunta or Singhal, expressly disclose all limitations recited in the independent claims of the instant application.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        


2/14/2022